Citation Nr: 1109789	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  98-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for contact dermatitis.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for bald patches of hair.

6.  Entitlement to service connection for left knee Osgood Schlatter's disease, status post left knee arthroscopic surgery.  

7.  Entitlement to service connection for residuals of a right knee injury.

8.  Entitlement to a 10 percent rating based upon multiple non-compensable service-connected disabilities, pursuant to 38 C.F.R. § 3.324 prior to May 12, 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served in the U.S. Army Reserves on active duty from September 1980 to December 1980, from November 1990 to June 1991, and from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2004, the Board remanded this matter to afford the Veteran a VA examination to assess the severity of his service-connected hemorrhoids, to obtain his service treatment records, and to verify his most recent period of active duty.  In April 2009, the Board remanded this matter for the RO to obtain a complete copy of the Veteran's service treatment records and to schedule a VA examination to determine the nature and etiology of his asthma, fatigue, dermatitis, pseudofolliculitis barbae, and bald patches of hair.  As provided below, the RO has substantially complied with the dictates of the remands and the Board may proceed to adjudicate these issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  

All the issues listed on the title page, with the exception of the claim of entitlement to a 10 percent rating based upon multiple non-compensable service-connected disabilities, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDING OF FACT

Prior to May 12, 2004, the Veteran has at least one compensable service-connected disability.


CONCLUSION OF LAW

Prior to May 12, 2004, any claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With regard to the Veteran's claim for a 10 percent rating based upon multiple, non-compensable service-connected disabilities, pursuant to 38 C.F.R. § 3.324 prior to May 12, 2004, there is no legal entitlement to the claimed benefit as a matter of law.  The notice provision and duty to assist provisions are not applicable to a claim where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  This matter involves the Veteran's compensation levels.  A June 2009 rating decision reflects that the Veteran's service-connected hemorrhoids were evaluated as 10 percent disabling, effective July 21, 1997.  This is the earliest effective date rendered for any service-connected disabilities.  Thus, the Veteran is clearly in receipt of compensable ratings for his service-connected disabilities prior to May 2004.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claims as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  

II. Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities prior to May 12, 2004.

In July 1997, the Veteran submitted claims which are the genesis of the current appeal.  

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of a compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2010).  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In April 2009, the Board deferred ruling on the issue of whether the Veteran is entitled to a 10 percent rating based upon multiple, noncompensable service connected disabilities prior to May 12, 2004, as it was inextricably intertwined with the claims of entitlement to service connection for asthma, fatigue, dermatitis, pseudofolliculitis barbae and bald patches of hair which were remanded at that time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  At the same time, the Board denied entitlement to a 10 percent rating based upon multiple, noncompensable service connected disabilities subsequent to May 12, 2004.  In a June 2009 rating decision, the RO granted the Veteran's increased rating claim finding that his hemorrhoids should be evaluated as 10 percent disabling from July 21, 1997 to January 26, 2003.  Compensation benefits were discontinued in January 26, 2003 due to the Veteran's return to active duty and then reinstated in May 12, 2004, the day following his discharge from active duty.  

Because the Veteran has at least one compensable service-connected disability as of July 1997, the threshold criteria for entitlement to compensation under 38 C.F.R. § 3.324 are not met, and his claim must be dismissed as a matter of law.  He is also not entitled to such a rating prior to July 1997 as he was not service connected for any disabilities prior to this date.  Where the law and not the evidence is dispositive, the claim should be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran has at least one compensable service-connected disability during the entire appeal period, he is not legally entitled to a 10 percent evaluation under 38 C.F.R. § 3.324 prior to May 12, 2004.  The claim of entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities, prior to May 12, 2004, must be denied.  


ORDER

Entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities, pursuant to 38 C.F.R. § 3.324, for the period prior to May 12, 2004, is dismissed.  


REMAND

Reason for Remand:  To obtain adequate VA examinations.  

Upon receipt of a substantially complete application for benefits, VA must assist the Veteran obtaining records in the custody of a federal department or agency as well as providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Skin Disabilities:  The Veteran was afforded a VA examination in March 2010 in connection with his skin disabilities, to include pseudofolliculitis barbae, dermatitis, and alopecia areata.  In pertinent part, the examiner observed that the Veteran entered active duty from January 2003 to May 2004.  The Veteran endorsed his service in 1991.  Neither the examiner nor the Veteran referenced the Veteran's active duty from September 1980 to December 1980.  The examiner provided an extensive history of the Veteran's disorders starting in November 1991 where the Veteran was treated for a rash on his arm.    

On examination, the examiner noted that the Veteran had a dozen erythematous areas around the follicles of the left side of his neck which were consistent with pseudofolliculitis barbae.  He also had a small crusted area on his chest which measured about 2 x 2 cm and was consistent with tinea.  The examiner also indicated that the Veteran's scalp was shaved and provided that follicles were present throughout the area.  He also noted that there was some final balding that would not be consistent with alopecia areata.  There were no chloracnes, comedones, papules, pustules, or deep cysts found on examination.  

The Veteran was diagnosed with pseudofolliculitis barbae and tinea of the chest wall.  However, the examination did not find alopecia areata. The physical examination did not find alopecia and did not involve all body hair or loss of hair of the Veteran's scalp or face.  The examiner opined that these disorders were less likely as not caused or made worse by the Veteran's active military service.  The examiner reasoned that the Veteran specifically denied any skin diseases in January 2003 and March 2004 and provided that he was not diagnosed with pseudofolliculitis barbae until the March 2010 VA examination.  With regard to the Veteran's tinea, he also indicated that the Veteran denied skin problems in January 2003 and March 2004 and that tinea was diagnosed at another location on his body but had resolved.  It was then noted that from 1997 to 2010, there were no further findings of tinea.  However, for the reasons listed below, the Board finds that the March 2010 examination is inadequate.  

With respect to the Veteran's pseudofolliculitis barbae, the March 2010 examiner improperly concluded that the Veteran had not been diagnosed with pseudofolliculitis barbae prior to that examination.  Specifically, an October 1980 VA treatment note provides that the Veteran complained of a rash for which he was put on a shaving profile.  Service treatment notes dated in June 1990 and December 1990 show a diagnosis of pseudofolliculitis barbae and note the Veteran's shaving profile.  A May 1991 re-deployment examination provides that the Veteran had a skin rash on his neck in May 1991.  In service treatment notes dated in August 1994 and April 1995, the Veteran was again diagnosed with psuedofolliculitis barbae and his shaving profile was continued.  During an August 1997 VA general medical examination, the Veteran complained of a rash on both upper arms and on both hands but there was no present rash on his legs, back, abdomen, or face.  In a January 2003 Report of Medical History and a March 2004 post deployment health assessment, the Veteran denied skin problems, diseases, or rashes.  However, an April 2004 VA treatment note showed continued complaints of rashes on his face and head following his return from the Persian Gulf.  

As such, the March 2010 VA examiner's review of the Veteran's medical history is incomplete.  As provided above, the Veteran complained of a rash on his neck as early as October 1980, when he was on active duty.  This rash on his neck appears to be the same symptom for which the Veteran was finally diagnosed with pseudofolliculitis barbae in 1990 and continued to seek treatment.  There is no acknowledgement of these continued complaints of a rash in the March 2010 examination.  Further, the examiner only focused his attention on whether the Veteran's psuedofolliculitis barbae was related to his most recent period of active duty, from January 2003 to May 2004, and did not provide an opinion as to the other two periods of service, from September 1980 to December 1980 and from November 1990 to June 1991.  

With respect to the Veteran's dermatitis claim, a VA treatment record dated in November 1991 provides that the Veteran had a rash on his arm following the return from Operation Desert Storm.  In May 1994, the Veteran was diagnosed with contact dermatitis on his arms which was treated with medication.  In May 1996, a VA physician treated the Veteran for dermatitis on his arms after returning from Saudi Arabia.  In August 1996, the Veteran was again treated for a rash on his arm.  During an August 1997 VA General Medical Examination, the Veteran complained that he had a rash on both upper arms and on both hands.  However, during the examination, the Veteran did not have any present rash or hair loss.  Again, the Veteran denied suffering from any skin disabilities in a January 2003 Report of Medical History and a March 2004 post-deployment health assessment.  

While the March 2010 VA examiner proffered an opinion as to the Veteran's diagnosed tinea of his chest wall, the examiner did not opine as to the dermatitis on his arms which the Veteran continually sought treatment.  In a November 2010 statement, the Veteran submitted that he continued to seek treatment for his skin rashes since service discharge.  Because the Veteran is competent to report on symptoms he experiences and due to the fact that he indicated continued problems with his dermatitis, a new VA examination is warranted.  It appears that the Veteran was not suffering from a flare-up of dermatitis of the arms during his March 2010 VA examination.  If feasible, the Veteran should be examined while his skin disorder is exhibiting observable symptomatology.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  If however, there is no current showing of rashes when the Veteran is examined, the examiner should offer an opinion regarding the etiology of the diagnosed disorders based on the evidence in the file.

Finally, with respect to the Veteran's alopecia areata, the Veteran's service treatment records do not show complaints of hair loss during his first two periods of active duty.  However, it is noted that the Veteran had a history of alopecia areata which had been stable for the last three years.  During an August 1997 VA general medical examination, the Veteran complained that he noticed some patchy hair loss and baldness.  He indicated that it was getting better at that time.  During the examination, the Veteran did not have any present hair loss and no problem with patchy baldness at that time.  He was assessed with a history of patchy baldness which was resolved.  In an August 1997 Persian Gulf Registry, the Veteran noted that patches of hair started falling out irregularly after his service in the Persian Gulf and he began keeping his head shaved.  In August 1998, the Veteran was again diagnosed with alopecia areata.  

In an April 2004 VA treatment note, the Veteran complained of rashes on his face and head following his return from the Persian Gulf.  However, he did not indicate any problems with baldness.  In March 2004, the Veteran complained of three skin rashes located on his arms and was diagnosed with contact dermatitis.  Again, there were no complaints of patchy baldness.  VA treatment records dated from October 2004 to April 2010 do not indicate any current complaints of patchy baldness or a continued diagnosis of alopecia areata.  Active problem lists, to include those dated in January 2007 and September 2006, also do not list alopecia areata as an active problem.  During the March 2010 VA examination, the examiner indicated that the Veteran's scalp was shaved and provided that follicles were present throughout the area.  He also noted that there was some final balding that would not be consistent with alopecia areata.  However, the examiner found there was no clinical indication of alopecia and it did not involve all body hair or loss of hair of the scalp or the face.  

Throughout the pendency of this appeal, the Veteran has consistently reported that he keeps his head shaved due to the patchy nature of his baldness.  His wife has submitted statements to this effect as well.  They have noted that the Veteran's alopecia areata is still a problem for him.  These individuals are competent to report what comes to their senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Further, the Board acknowledges that service connection may be granted for a resolved disability if at the time the veteran files a claim for VA disability compensation or during the pendency of that claim, he or she has been diagnosed with such a disability, even though the disability resolves prior to VA's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran was diagnosed with alopecia areata during the pendency of his appeal, specifically in August 1997 and August 1998, a remand is warranted for the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's alopecia is etiologically related to service.  In light of McClain, this opinion should be provided even if the current examination does not establish the presence of alopecia areata.  

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's pseudofolliculitis barbae, dermatitis of the arms, and alopecia areata.

Respiratory Disabilities:  In this case, the Veteran contends that his respiratory disorder, to include asthma, an obstructive ventricular defect, and a reversible small airway component, is the result of his exposure to chemicals while serving in the Persian Gulf in 1991.  The Veteran's service treatment records from his first and second periods of active service from September 1980 to December 1980 and from November 1990 to June 1991 are silent as to any respiratory problems. However, a September 1994 pulmonary function test showed mild restrictive defect.  In a March 1996 service treatment note, the Veteran was diagnosed with mild asthma.  An August 1997 pulmonary function test showed a mild obstructive ventricular defect.  In October 1997, the Veteran complained of fatigue and was diagnosed with a restrictive pulmonary disorder comparable to asthma.  In the Veteran's August 1997 Gulf War Registry, the examiner could not rule out any association between oil and smoke exposure.  Further, in a September 1997 letter from the Department of the Army, it was noted that there was a possibility that the Veteran's abnormal pulmonary test was the result of his service in the Persian Gulf in 1991.  

During an August 1997 VA general medical examination, the Veteran denied any cough, sputum production, hemopysis, or anorexia.  He had shortness of breath with extreme exercise.  He denied a history of asthma and indicated no history of any tightness, wheezing, or spasms.  There were no abnormities or deformities of the chest wall and his lungs were clear.  VA treatment records, dated from October 2004 to April 2010, show that asthma continued to be an active disorder, as listed on active problem lists dated in January 2007 and September 2006.  The VA treatment records also show that the Veteran was continuously prescribed inhalers presumably for his asthma.  

The Veteran was afforded a March 2010 VA examination to assess his respiratory disorders.  The Veteran asserted that he started experiencing breathing trouble in 1991 after he was exposed to chemical and oil smoke.  The Veteran stated that he regularly took medications to treat his asthma.  Chest x-rays and a pulmonary function test were performed during the March 2010 examination.  The Veteran was assessed with moderate obstructive airway disease and mild reversible small airway component.  The examiner opined that the Veteran's respiratory disorder was less likely than not caused or aggravated by his military service in 1991.  He reasoned that there was a gap of time between the Veterans's alleged in-service exposure in 1991 and his first diagnosis of mild obstructive defect which occurred in August 1997.  

However, the examiner failed to account for the Veteran's diagnosis of mild restrictive defect during the September 1994 pulmonary function test or his diagnosis of mild asthma in 1996.  Further still, the examiner did not account for the August 1997 Gulf War Registry examination or the September 1997 letter from the Department of the Army which indicate a possible association between the Veteran's respiratory conditions and his exposure to oil and smoke during his service in the Persian Gulf.  The medical opinion is silent as to whether oil and smoke exposure could have caused or aggravated his respiratory problems.  As such, the Board finds that a clarifying opinion is necessary to determine whether the Veteran's respiratory conditions are related to the oil and smoke exposure conceded during his Persian Gulf exposure.  

Fatigue:  With respect to the claim of entitlement to service connection for fatigue, to include as due to an undiagnosed illness, the Veteran has specifically set forth that the aforementioned disorder came into existence only after his service in the Persian Gulf in 1991.  In addition to a direct or presumptive basis, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 3.317 (2010).  

The record indicates that the Veteran started complaining of fatigue in the August 1997 Gulf War Registry note.  He indicated that the onset of this disorder was in July 1991.  During an August 1997 VA general medical examination, the examiner did not find a low grade fever, nonexudative pharyngitis, headaches, or palpable cervical or axillary lymph nodes.  However, the Veteran reported generalized muscle aches, fatigue following exercise which lasted 24 hours or longer, occasional migratory joint pains, neuropsychological symptoms, and sleep disturbance.  In the August 1997 examination report, the examiner indicated that the Veteran had increased tiredness, sleepiness, and lack of energy.  The examiner noted that the Veteran's tiredness was chronic and he was assessed with a history of fatigability.  In an August 1997 Gulf War registry notation, the examiner also noted the Veteran's fatigue.  In an October 1997 service treatment record, the Veteran complained of fatigue since 1992.  The note then provided baseline reports of being tired and sleepy.  He was assessed with fatigue.  

In a February 2004 service treatment note, the Veteran complained that he was always fatigued.  In a May 2004 Gulf War registry notation, the examiner indicated that there was no diagnosis of fatigue related to his 2003 to 2004 Persian Gulf service because fatigue was persistent before his last tour of duty in the Persian Gulf.  

The Veteran was afforded a VA examination in March 2010 to assess whether he suffered from chronic fatigue syndrome.  The Veteran indicated that his fatigue began after his service in the Persian Gulf in 1991 and he endorsed three symptoms of chronic fatigue syndrome: having migratory joint pain, sleep disturbances, and neuropsychiatric symptoms with changes in recreation.  The examiner found the record did not substantiate the presence of low grade fever, nonexudative pharynitis, lymphadenopathy, incapacitating headaches, or fatigue requiring bed rest lasting longer than 24 hours.  The examiner opined that the Veteran did not suffer from chronic fatigue syndrome.  

The Board finds that the March 2010 examination failed to provide a meaningful opinion as to the etiology of the Veteran's claimed fatigue.  Throughout the appeal, the Veteran has asserted that his service in the Persian Gulf, from 1990 to 1991, caused or contributed to his fatigue.  The examiner did not provide an opinion as to whether the Veteran's specific complaints of fatigue as well as general complaints of joint pain, neurologic signs and symptoms, psychiatric problems, and sleep disturbances could be due to an undiagnosed illness.  In view of the Veteran's service in Southwest Asia during the Persian Gulf War in 1991and the fact that service connection may be granted for such veterans who exhibit objective indication of a qualifying chronic disability that becomes manifest to a degree of 10 percent or more up until December 31, 2011, the Board finds that a VA examination, as specified in greater detail below should be performed in order to determine if any of the symptoms and signs at issue are currently shown, and if so, whether they are due to an undiagnosed illness.  

In March 2010, the RO denied service connection for left knee Osgood Schlatter's disease, status post left knee arthroscopic surgery and also denied service connection for a right knee injury.  In May 2010, the Veteran submitted a statement indicating that he was disagreeing with the denials of service connection for his left and right knee disorders.  A statement of the case has not been issued pertaining to these claims.  Under these circumstances, a statement of the case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case for the issues of entitlement to service connection for left knee Osgood Schlatter's disease, status post left knee arthroscopic surgery and entitlement to service connection for residuals of a right knee injury.  Only if the Veteran perfects an appeal with either issue or issues should the claim or claims be certified to the Board and any necessary development should be conducted.

2. Schedule the Veteran for a VA dermatological examination during the period when his disorder is active, if feasible, to determine the current nature and etiology of the Veteran's skin disorders.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.)  The examiner must review the claims file, including the Veteran's service treatment records and VA medical records and the examination report should be annotated to indicate that a review of the claims file had been performed.  The examiner must render any relevant diagnoses pertaining to the claim for pseudofolliculitis, dermatitis, and alopecia areata.  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner must state a medical opinion as to whether it is at least as likely as not that any current pseudofolliculitis, dermatitis, and/or alopecia areata is the result of a disease, injury, or event in the Veteran's active duty periods from September 1980 to December 1980, from November 1990 to June 1991, and from January 2003 to May 2004, as opposed to its being more likely due to some other factor or factors.

It is noted that even if the current examination does not show a current diagnosis of alopecia areata, the examiner should still provide an etiological opinion as to whether any previously diagnosed alopecia areata is etiologically related to service.   

A clear rationale for all opinions should be provided including a discussion of the facts and medical principles involved.  If  any opinion requires resort to speculation, the examiner should so state and should provide a rationale for why the opinion would require resort to speculation to answer.  

The examiner must be informed that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Schedule the Veteran for a VA respiratory examination to determine the current nature and etiology of the Veteran's respiratory disorders.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.)  The examiner must review the claims file, including the Veteran's service treatment records and VA medical records and the examination report should be annotated to indicate that a review of the claims file had been performed.  The examiner must render any relevant diagnoses pertaining to the claim for asthma or obstructive ventricular defect.  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner must state a medical opinion as to whether it is at least as likely as not that any current asthma and/or obstructive ventricular defect is the result of a disease, injury, or event in the Veteran's active duty periods from September 1980 to December 1980, from November 1990 to June 1991, and from January 2003 to May 2004, as opposed to its being more likely due to some other factor or factors.

A clear rationale for all opinions should be provided including a discussion of the facts and medical principles involved.  If  any opinion requires resort to speculation, the examiner should so state and should provide a rationale for why the opinion would require resort to speculation to answer.  

The examiner must be informed that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. Schedule the Veteran for a VA examination in connection with his claim for service connection for fatigue as due to an undiagnosed illness.  The examiner must review the claims file, including the Veteran's service treatment records and VA medical records and the examination report should be annotated to indicate that a review of the claims file had been performed.  Based on the examination and review of the record, the examiner should express an opinion on the following:

Whether it is at least as likely as not that the Veteran has muscle and joint pain, fatigue, neurologic signs and symptoms, and/or sleep disturbance which are signs or symptoms of an undiagnosed illness?  If so, the examiner should specifically determine whether the Veteran has objective indications of the symptoms or signs that are identified as due to an undiagnosed illness.

The examiner should also determine whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptoms illness.  

If it is determined that the Veteran's symptoms are due to a known disease or injury (diagnosed versus undiagnosed illness), the examiner is requested to determine whether it is at least as likely as not the underlying disease or injury was incurred during service and, in the case of a disease, it is at least as likely as not the disease is linked to any incident of active duty.  The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.

A clear rationale for all opinions should be provided including a discussion of the facts and medical principles involved.  If  any opinion requires resort to speculation, the examiner should so state and should provide a rationale for why the opinion would require resort to speculation to answer.  

The examiner must be informed that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is further advised that a medically unexplained chronic multi-symptoms illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered "chronic."  

5. When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If any benefit for which an appeal has been perfected is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


